Case 1:20-cv-00470-DNH-CFH Document 26 Filed 08/31/20 he SieTaICT COURT ND. OF NY.

 

AUG 31 2020
UNITED STATES DISTRICT COURT

 

 

 

NORTHERN DISTRICT OF NEW YORK AT OCLOCK

 

 

 

lohn M. Domurad, Clerk - Utica

 

MORGAN FORD, individually and on
behalf of all others similarly situated,

Plaintiff, Civil Case No. 1:20-cv-470 DNH-CFH
Vv.

RENSSELAER POLYTECHNIC INSTITUTE,
Defendant.

 

ETHAN DEECHER and GRADY HABICHT,
individually and on behalf of all others similarly

situated,

Plaintiffs, Civil Case No. 1:20-cv-498 DNH-CFH

Vv.

RENSSELAER POLYTECHNIC INSTITUTE,
Defendant.

 

ROME] ORDER

1. Pursuant to Fed. R. Civ. P. 42, the Ford and Deecher Actions are consolidated for
all purposes. The cases shall be consolidated under the Ford Action No. 1:20-cv-470. The
Deecher Action No. 1|:20-cv-498 will be administratively closed.

2. Plaintiffs shall file their Consolidated Amended Complaint on or before September
8, 2020, or within ten (10) days after the entry of the Court’s Order granting this Stipulation,
whichever comes later.
3. Defendants shall file an Answer to the Consolidated Amended Complaint on or
before October 8, 2020, or thirty (30) days after Plaintiffs file their Consolidated Amended.

Complaint, whichever comes later.
IT IS SO ORDERED

Dated: Augusk 7] , 2020 YM

Honorable ae N. reef

United States District a
Vea NV. y
